DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims.
Priority
2.	The present application is a 371 of PCT/CN2019127323 filed 12/23/2019 which claims foreign priority from CN201910915878 filed in China on 09/26/2019. The certified copy of foreign priority application was received on 05/12/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/15/2021 and 03/17/2022 are considered and attached. 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1, 3-5, 10, 12-13, 16, 18-19 and 30 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CHURCH et al., (US-20180224968-A1, hereinafter as CHURCH). 
In regards to claim 1, CHURCH a touch electrode layer (fig. 9B, a touch array layer as shown), comprising: a plurality of first electrode chains disposed along a first direction (plural first electrode chains in vertical direction, fig. 9B as shown), each of the first electrode chains comprising a plurality of first electrodes electrically connected to each other (figs. 9A-9B, first electrode chains 26 comprising 260, 261 and 262 which are connected to each other), a plurality of second electrode chains disposed along a second direction (plural second electrode chains 24 in horizontal direction, figs. 9A-9B as shown), each of the second electrode chains comprising a plurality of second electrodes electrically connected to each other (figs. 9A-9B, second electrode chains 24 comprising 241, 242 and 240 which are connected to each other), and each of the first electrode chains and each of the second electrode chains insulated from each other (electrode chains 26/X and 24/Y are insulated from one another as described in para 0110,  If desired, it is possible to deposit the X and Y electrodes on the same side of a dielectric, substrate layer with thin films of insulating, dielectric material being locally deposited at the cross-overs to avoid shorting between the X and Y electrodes. Additionally, see fig.18., dielectric layer S4 insulating X and Y electrodes); wherein each of the first electrodes intersects with one of the second electrodes corresponding to the first electrode to form a touch electrode unit (fig. 9B, as shown, each of the first electrodes 26 intersects with one of the second electrodes 24 to form a touch unit), each of the first electrodes comprises a first electrode stem and a plurality of first electrode branches (fig. 9B, trunk/stem 260 and branches 261 and 262), and each of the first electrode branches is obliquely connected to the first electrode stem (electrode branches 261 and 262 connected “obliquely” (not 90 degrees) with the trunk/stem 260, fig. 9B); and each of the second electrodes comprises a second electrode stem and a plurality of second electrode branches, each of the second electrode branches is obliquely connected to the second electrode stem (fig. 9B, trunk/stem 240 and branches 241, 242 each of which are connected to the trunk/stem 240 obliquely (not 90 degrees)), each of the first electrode branches and each of the second electrode branches are staggered and insulated from each other (fig. 9B, the first electrodes branches 261 and 262 and the second electrode branches 241, 242 are stacked and insulated from each other), and each of the first electrode branches is arranged in a gap between two adjacent second electrode branches (fig. 9B, each of first electrode branches 261 and 262 is arranged between two adjacent second electrode branches 241 and 242).

In regards to claim 16, CHURCH discloses a touch display device, comprising: a substrate (fig. 20, LCD device comprising a substrate as shown); a thin film transistor layer disposed on the substrate (metal TFTs layer disposed over TFT glass, fig. 20); a display layer disposed on the thin film transistor layer (Liquid crystal layer disposed on metal TFT layer, fig.20); and a touch electrode layer disposed on the display layer and connected to an integrated chip through a plurality of wires (touch electrode layer comprising X and Y electrodes disposed on the LCD device layer, fig. 20 and connected to and integrated chip such as touch controller 12 of fig. 1); a touch electrode layer (fig. 9B, a touch array layer as shown), comprising: a plurality of first electrode chains disposed along a first direction (plural first electrode chains in vertical direction, fig. 9B as shown), each of the first electrode chains comprising a plurality of first electrodes electrically connected to each other (figs. 9A-9B, first electrode chains 26 comprising 260, 261 and 262 which are connected to each other), a plurality of second electrode chains disposed along a second direction (plural second electrode chains 24 in horizontal direction, figs. 9A-9B as shown), each of the second electrode chains comprising a plurality of second electrodes electrically connected to each other (figs. 9A-9B, second electrode chains 24 comprising 241, 242 and 240 which are connected to each other), and each of the first electrode chains and each of the second electrode chains insulated from each other (electrode chains 26/X and 24/Y are insulated from one another as described in para 0110,  If desired, it is possible to deposit the X and Y electrodes on the same side of a dielectric, substrate layer with thin films of insulating, dielectric material being locally deposited at the cross-overs to avoid shorting between the X and Y electrodes. Additionally, see fig.18., dielectric layer S4 insulating X and Y electrodes); wherein each of the first electrodes intersects with one of the second electrodes corresponding to the first electrode to form a touch electrode unit (fig. 9B, as shown, each of the first electrodes 26 intersects with one of the second electrodes 24 to form a touch unit), each of the first electrodes comprises a first electrode stem and a plurality of first electrode branches (fig. 9B, trunk/stem 260 and branches 261 and 262), and each of the first electrode branches is obliquely connected to the first electrode stem (electrode branches 261 and 262 connected “obliquely” (not 90 degrees) with the trunk/stem 260, fig. 9B); and each of the second electrodes comprises a second electrode stem and a plurality of second electrode branches, each of the second electrode branches is obliquely connected to the second electrode stem (fig. 9B, trunk/stem 240 and branches 241, 242 each of which are connected to the trunk/stem 240 obliquely (not 90 degrees)), each of the first electrode branches and each of the second electrode branches are staggered and insulated from each other (fig. 9B, the first electrodes branches 261 and 262 and the second electrode branches 241, 242 are stacked and insulated from each other), and each of the first electrode branches is arranged in a gap between two adjacent second electrode branches (fig. 9B, each of first electrode branches 261 and 262 is arranged between two adjacent second electrode branches 241 and 242).
 Examiner notes that figs. 1, 9A-9B and 20 a considered as single non-disjointed embodiment. 
 In regards to claim 3, CHURCH discloses the touch electrode layer according to claim 1, wherein the first electrode stem comprises a first longitudinal electrode stem and two first lateral electrode stems respectively positioned at two ends of the first longitudinal electrode stem (fig. 9B, 261 as lateral electrode stems and 260 a longitudinal electrode stem), the first longitudinal electrode stem is vertically connected to the two first lateral electrode stems (fig. 9B, 261 and 260 connected as shown), and the first electrode branches are all obliquely connected to the first longitudinal electrode stem or the first lateral electrode stems (first electrode branches 261 are obliquely connected to the first longitudinal electrode stem 260 or first lateral electrode stems 261, fig. 9B).
In regards to claim 4, CHURCH discloses the touch electrode layer according to claim 3, wherein the second electrode stem comprises a second lateral electrode stem and two second longitudinal electrode stems respectively positioned at two ends of the second lateral electrode stem (fig. 9B, 240s as second lateral electrode stem and 241s as second longitudinal electrode stem), the second lateral electrode stem is vertically connected to the two second longitudinal electrode stems (fig. 9B, 240 is connected at 90 degrees to 241s), and the second electrode branches are all obliquely connected to the second longitudinal electrode stems or the second lateral electrode stem (fig. 9B, the second electrodes branches 242 are obliquely connected to the second longitudinal electrode stems 241 or the second lateral electrode stem 240).
In regards to claim 19, CHURCH discloses the touch display device according to claim 18, wherein the second electrode stem comprises a second lateral electrode stem and two second longitudinal electrode stems respectively positioned at two ends of the second lateral electrode stem (fig. 9B, 240s as second lateral electrode stem and 241s as second longitudinal electrode stem), the second lateral electrode stem is vertically connected to the two second longitudinal electrode stems (fig. 9B, 240 is connected at 90 degrees to 241s), and the second electrode branches are all obliquely connected to the second longitudinal electrode stems or the second lateral electrode stem; and wherein the first longitudinal electrode stem intersects with the second lateral electrode stem to form a crossing region, and each of the first electrodes and each of the second electrodes are insulated from each other in the crossing region (fig. 9B, the second electrodes branches 242 are obliquely connected to the second longitudinal electrode stems 241 or the second lateral electrode stem 240. At the crossing point 25 the first and second electrodes are insulated). 

In regards to claim 5, CHURCH discloses the touch electrode layer according to claim 4, wherein the first longitudinal electrode stem intersects with the second lateral electrode stem to form a crossing region (fig. 9B, electrode stem 260 intersects electrode stem 240), and each of the first electrodes and each of the second electrodes are insulated from each other in the crossing region (there is interlayer insulating layer (not labelled) but present at the crossing point 25, fig. 9B).
In regards to claim 10, CHURCH discloses the touch electrode layer according to claim 1, further comprising: a buffer layer (substrate layer S6, fig. 18); an insulating layer disposed on the buffer layer (dielectric layer S4, fig. 18); a first metal layer disposed in the insulating layer (X electrodes layer S5, fig. 18), wherein the first electrode chains are formed in the first metal layer (fig. 9B, first electrode chains can be formed over the first metal layer of fig. 18); and a second metal layer disposed on the insulating layer (Y electrodes layer S3 on dielectric layer S4, fig. 18), wherein the second electrode chains are formed in the second metal layer (fig. 9B, the second electrode chains can be formed over the second metal layer of fig. 18).
In regards to claim 12, CHURCH discloses the touch electrode layer according to claim 1, wherein the touch electrode unit comprises a first center line defined along the first direction and a second center line defined along the second direction; the first electrode stem is bilaterally symmetric with respect to the first center line, and is up-down symmetric with respect to the second center line; and the second electrode stem is bilaterally symmetric with respect to the first center line, and is up-down symmetric with respect to the second center line (first and second center lines along 260 and 240 where in the first electrode stem is bilaterally symmetric with respect to line 260 and “up-down symmetric” with respect to second center line 240 and similarly for the second electrode stem).
 In regards to claim 13, CHURCH discloses the touch electrode layer according to claim 1, wherein an inclination angle of the first electrode branches is same as an inclination angle of the second electrode branches (fig. 9B, appears substantially same).
 In regards to claim 18, CHURCH discloses the touch display device according to claim 16, wherein the first electrode stem comprises a first longitudinal electrode stem and two first lateral electrode stems respectively positioned at two ends of the first longitudinal electrode stem (fig. 9B, longitudinal stem 260 and lateral stems 261), the first longitudinal electrode stem is vertically connected to the two first lateral electrode stems (fig. 9B, 260 connected to 261s), and the first electrode branches are all obliquely connected to the first longitudinal electrode stem or the first lateral electrode stems (the branches 261 are obliquely connected to the stem 260 or the 261s, fig. 9B). 
In regards to claim 30, CHURCH discloses the touch display device according to claim 16, wherein a thin film encapsulation layer is further disposed between the display layer and the touch electrode layer (substrate S6 as encapsulation layer encapsulating the TFT layer D6 between the display layer D5 and touch panel/X-y Electrode layer). 
Allowable Subject Matter
7.	Claims 2, 6-9, 11, 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 2, CHURCH discloses the touch electrode layer according to claim 1, CHURCH does not disclose “further comprising: a third electrode insulated from the first electrodes and the second electrodes, and disposed between the first electrode branches and the second electrode branches.” 
In regards to claim 6, Church discloses the touch electrode layer according to claim 5, Church does not disclose, as a whole, “wherein the first longitudinal electrode stem comprises an upper electrode stem, a lower electrode stem, and a first connection portion connecting the upper electrode stem and the lower electrode stem; the upper electrode stem is up-down symmetrical with the lower electrode stem; and a part of the first electrode branches is connected to each other through the upper electrode stem and one of the first lateral electrode stems, and the other part of the first electrode branches is connected to each other through the lower electrode stem and another one of the first lateral electrode stems.” 
In regards to claim 7, CHURCH discloses the touch electrode layer according to claim 1, CHURCH does not disclose “wherein a plurality of first intermediate portions are disposed between the first electrode branches and the first electrode stem; and a plurality of second intermediate portions are disposed between the second electrode branches and the second electrode stem.” 
Claim 8 depends from claim 7. 
In regards to claim 9, CHURCH discloses the touch electrode layer according to claim 4, wherein the second lateral electrode stem comprises a left electrode stem, a right electrode stem (240 comprises left and right branches, fig. 9B), and a second connection portion connecting the left electrode stem and the right electrode stem (connection portion at 25 for 240, fig. 9B); the left electrode stem is bilaterally symmetrical with the right electrode stem (left branches are bilaterally symmetrical with right electrode branches, fig. 9B); 
CHURCH does not disclose as a whole “and a part of the second electrode branches is connected to each other through the left electrode stem and one of the second longitudinal electrode stems, and the other part of the second electrode branches is connected to each other through the right electrode stem and the other second lateral electrode stem.” 
In regards to claim 11, CHURCH discloses the touch electrode layer according to claim 6, further comprising: a buffer layer; an insulating layer disposed on the buffer layer and comprising a connection bridge corresponding to the crossing region; a first metal layer disposed on the insulating layer (fig. 9B and fig. 18),
 CHURCH does not disclose “wherein the first electrode chains are formed in the first metal layer; and a second metal layer disposed on the insulating layer and on a same layer as the first metal layer, wherein the second electrode chains are formed in the second metal layer, the first connection portion is the connection bridge in the crossing region, and the upper electrode stem and the lower electrode stem are electrically connected through the connection bridge.” 
In regards to claim 14, CHURCH discloses the touch electrode layer according to claim 1, CHURCH does not disclose “wherein a third electrode is disposed between the first electrode and the second electrode, the third electrode is up-down symmetrical and has disconnected upper and lower two parts, and the third electrode is insulated from the first electrode and the second electrode.” 
In regards to claim 15, CHURCH discloses the touch electrode layer according to claim 1, wherein each of the first electrode branches comprises at least one electrode protrusion (fig. 9B, electrode protrusion), 
CHURCH does not disclose “the at least one electrode protrusion is perpendicular to the each of the first electrode branches; each of the second electrode branches comprises at least one recess, and the at least one electrode protrusion is clamped in the at least one recess.”  
In regards to claim 20, CHURCH discloses the touch display device according to claim 19, wherein the first longitudinal electrode stem comprises an upper electrode stem, a lower electrode stem, and a first connection portion connecting the upper electrode stem and the lower electrode stem; the upper electrode stem is up-down symmetrical with the lower electrode stem; 
CHURCH does not disclose “and a part of the first electrode branches is connected to each other through the upper electrode stem and one of the first lateral electrode stems, and the other part of the first electrode branches is connected to each other through the lower electrode stem and another one of the first lateral electrode stems.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627